Case 2:18-cv-00135-JRG Document 359 Filed 06/03/19 Page 1 of 2 PageID #: 35650



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION


FRACTUS, S.A.,                                  §
                                                §
              Plaintiff,                        §   CIVIL ACTION NO. 2:18-CV-00135-JRG
                                                §              LEAD CASE
v.                                              §
                                                §
AT&T MOBILITY LLC,                              §
                                                §
T-MOBILE US, INC., T-MOBILE USA,                §   CIVIL ACTION NO. 2:18-CV-00137-JRG
INC.,                                           §             MEMBER CASE
                                                §
                                                §
VERIZON COMMUNICATIONS INC.,                    §   CIVIL ACTION NO. 2:18-CV-00138-JRG
CELLCO PARTNERSHIP D/B/A VERIZON                §             MEMBER CASE
WIRELESS,                                       §
                                                §
              Defendants.                       §


                                             ORDER
        Before the Court is Plaintiff’s Unopposed Motion for Extension of Time to File Reply to

 Defendants’ and Intervenor-Defendants’ Opposition to Factus S.A.’s Motion for Leave to Amend

 Complaints (the “Motion”). (Dkt. No. 332.) Having considered the Motion and noting that it is

 unopposed, the Court is of the opinion that the Motion should be and hereby is GRANTED.

        It is therefore ORDERED that Plaintiff shall file its Reply in support of its Motion for

 Leave to File Amended Complaints (Dkt. No. 298) no later than June 5, 2019.

        Additionally, the Court notes that this Motion was submitted one business day before the

 deadline it sought to extend. While true emergencies may at times necessitate such a late filing,

 the Court finds that last-minute motions to extend deadlines unduly burden the Court and risk

 compromising a party’s rights in the event such a motion is denied. See ABA Model Rule 1.3, cmt.

 3; see also L.R. AT-3(j) (“The court is not bound to accept agreements of counsel to extend
   .
Case 2:18-cv-00135-JRG Document 359 Filed 06/03/19 Page 2 of 2 PageID #: 35651



deadlines imposed by rule or court order.”). Accordingly, the Court ORDERS that any future

motions to extend deadlines shall be filed no later than three (3) business days before the earliest

deadline for which extension is sought or shall state good cause why the motion could not be filed

by such time.
      SIGNED this 19th day of December, 2011.
     So ORDERED and SIGNED this 3rd day of June, 2019.




                                                         ____________________________________
                                                         RODNEY GILSTRAP
                                                         UNITED STATES DISTRICT JUDGE
